Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 4/25/22.  As directed by the amendment, claim 12 has been amended and no claims have been added nor cancelled.  As such, claims 1-20 are pending in the instant application.

Claim Interpretation
The claim limitations “substantially fills the volume” (claim 1 line 8, claim 1 line 14-15) and “substantially filling a volume” (claim 12 line 10 and claim 19 line 4) is being interpreted in light of the disclosure para. 0051 as meaning that the inner sphere and cavity of the outer sphere are sized such that the cavity is somewhat larger than the inner sphere to compensate for changes in volumes of the inner sphere due to temperature changes.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyder et al. (2016/0279017) in view of Lee (2015/0272774) and Evans (2010/0010597).
Regarding claim 1, Hyder shows a ball roller assembly (see Fig. 1-7) which includes an outer sphere including a shell and a secondary cavity defining a volume (see Fig. 1, outer sphere 106, Fig. 2, outer sphere 206, etc., para. 0016, the ball 106 is configured to be filled with a material that changes its thermal state to provide a therapy and thus includes a secondary cavity which defines a volume); and a housing that retains the outer sphere such that the outer sphere is rotatable within the housing (see Fig. 1, housing 108, Fig. 2 housing 208, Fig. 3 housing 308).  Hyder discloses an inner element that includes a changeable thermal state which is positionable within the secondary cavity of the outer sphere to enable thermal transfer from the inner element to the outer sphere, the inner element having a volume that substantially fills the volume of the secondary cavity (see para. 0016-0017, “ball 106 may be filled with a gel, liquid, and/or solid that can be heated or chilled and thereafter resistant to further changes in temperature”, thus the filled solid is the inner element and is positionable within the cavity and as it fills the ball 106 it has a volume that substantially fills the volume of the secondary cavity), but Hyder is silent as to the inner element explicitly being a sphere/having a spherical outer surface.  However, Evans teaches a similar device which includes an outer sphere with a spherical shaped cavity containing an inner sphere for a thermal therapy (see Evans Fig. 3-4, outer sphere 12 and the inner sphere 15, see 0007, 0016, 0018-0019, and 0022 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hyder device’s inner element to be a sphere, as taught by Evans, in order to provide a desired shape for the inner element, a sphere, which would provide even heat transfer to the outer shell and therefore to the user.  The now modified Hyder device includes a first inner sphere (see para. 0016-0017 the filled material which was modified in view of Evans to be a sphere), but is silent as to including a second inner sphere with a changeable thermal state positionable within and removable from, as well as the first sphere to be positively removable, the secondary cavity of the outer sphere to enable thermal transfer from the second inner sphere to the outer sphere (note Hyder teaches an inner element which can be adapted to provide cold or warm therapy, see para. 0016, thus suggesting at plural inner elements).  However, Lee teaches a similar device which includes first and second inner changeable thermal state elements which are positionable within removable from an outer sphere (see Lee Fig. 1, para. 0022, “the core may be replaced or changed with other core material”, “the core(s) can be replaced and heated again”).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hyder device to include a second inner element and for the inner elements to explicitly be removable from the outer sphere, as taught by Lee, in order to provide the ability to replace/change inner elements (see Lee para. 0022) to provide for varying thermal therapeutic effect (such as having a cold inner element and a hot inner element as suggested by Hyder para. 0016).  Similar to the modification above in view of Evans, it would have also been obvious to provide the second inner element as a sphere in view of Evans in order to provide a desired shape for the inner element, a sphere, which would provide even heat transfer to the outer shell and therefore to the user.  The now modified Hyder device’s first and second inner spheres each include spherical outer surfaces (Hyder inner element as modified in view of Evans to be spheres), the outer sphere’s cavity having a spherical shape to accommodate the inner spheres (inner elements modified in view of Evans to be spherical/spherical outer surface, para. 0016 of Hyde disclosing the inner element, now spheres, filling outer sphere 106 thus a spherical shaped cavity), and the first and second inner spheres include spherical outer surfaces that remain spherical upon removal of the first or second inner sphere from the secondary cavity (inner spheres made to be removal as taught by Lee para. 0022, the inner elements of Hyder, modified to be spheres in view of Evans, are solid per para. 0016 of Hyder and thus their spherical outer surfaces remain spherical upon removal from the secondary cavity).  
Regarding claim 2, the modified Hyder device is silent as to the outer sphere shell having first and second portions selectively attached via a mechanical connection; however, Lee teaches a similar device including an embodiment in which the outer sphere shell has first and second portions selectively attached via a mechanical connection (see Lee Fig. 1 and para. 0022, first and second portions 111 & 112 attached via matching threads).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hyder device’s outer shell to be two removably attached parts, as taught by Lee, in order to provide the ability to change/replace/re-heat or cool the inner sphere via mechanical connections known in the art.
Regarding claim 3, the modified Hyder device’s first portion of the shell includes a first hemisphere and the second portion of the shell includes a second hemisphere (see Lee Fig. 1 and para. 0022, hemispheres 111 & 112).
Regarding claim 4, the modified Hyder device’s outer sphere includes metal (see Hyder para. 0029).
Regarding claim 5, the modified Hyder device’s mechanical connection includes a threaded connection (see Lee para. 0022).
Regarding claim 6, the modified Hyder device‘s outer surface of each of the first and second inner spheres contacts an inner surface of the outer sphere when the inner spheres are positioned within the secondary cavity of the outer sphere (see Hyder para. 0016, “the ball 106 may be filled with a gel, liquid, and/or solid” and thus as it is ‘filled’ this inner element, modified in view of Evans to be a sphere, would contact the inner surface of the outer sphere; see also Evans Fig. 3-4).
Regarding claim 7, the modified Hyder device’s housing defines a primary cavity that retains a portion of the outer sphere (see Hyder Fig. 2, primary cavity 210); the housing includes a collar, a handle, and a coupling that enables selective coupling between the collar and the handle (see Hyder Fig. 2, collar 204, handle 202, coupling therebetween; Fig. 3 collar 304, handle 302 and coupling 314); the collar includes a ring having a first end and a second end (see Hyder Fig. 2 showing ring of the collar, first end at the lower end of 204 in this figure, second end being the opposite, see Fig. 3 showing similar collar with the ball extending out of the first end with opposite second end to the collar 304); the first end of the collar defines a circular opening having a diameter that is less than a diameter of the outer sphere such that a portion thereof protrudes from the housing when the outer sphere is positioned in the primary cavity (see Hyder Fig. 2 and 3 for example); the second end of the collar is attachable to the handle (see Hyder Fig. 3 for example); and the handle supports the outer sphere and retains the outer sphere against the circular opening of the first end of collar (see Fig. 3 and para. 0022 for example, complementary threading structure 314).  
Regarding claim 8, the modified Hyder device’s first and second inner spheres are made of or includes a thermally sensitive material having a high specific heat capacity (see Hyder para. 0016-0017).
Regarding claim 9, the modified Hyder device’s thermally sensitive material of the first sphere includes a gel with a changeable thermal state that includes a cooled thermal state (see Hyder para. 0016-0017).
Regarding claim 10, the modified Hyder device’s thermally sensitive material of the second sphere includes a gel with a changeable thermal state that includes a heated thermal state (see Hyder para. 0016-0017).
Regarding claim 11, the modified Hyder device’s thermally sensitive material includes one of the claimed group of material (see Hyder para. 0017, diethylene glycol).
Regarding claim 12, the use of the Hyder device includes changing a thermal state of an inner element (see para. 0016-0017 which discloses an inner element within the outer sphere which is of a material that changes its thermal state for a therapeutic benefit, see para. 0017, 0039 as well for the act of changing the thermal state); positioning the inner element within a secondary cavity of a shell of an outer sphere (see Fig. 2, outer sphere 206, Fig. 3 outer sphere 306, para. 0016-0017 which discloses an inner element within the outer sphere, thus the outer sphere including a cavity within/defined by its shell, para. 0016 “ball 106 may be filled with a gel, liquid, and/or solid that can be heated or chilled and thereafter resistant to further changes in temperature”, thus the filled gel, liquid, or solid is the inner element and is positionable within the cavity); placing the outer sphere in a primary cavity of a housing and coupling a collar of the housing to a handle of the housing to retain the outer sphere within the primary cavity of the housing (see Fig. 2 primary cavity 210 of housing 208, Fig. 3 housing 308; see Fig. 2, collar 204, handle 202, Fig. 3 collar 304, handle 302).  Hyder discloses an inner element that includes a changeable thermal state which is disposed within the secondary cavity of the outer sphere to enable thermal transfer from the inner element to the outer sphere (see para. 0016-0017, “ball 106 may be filled with a gel, liquid, and/or solid that can be heated or chilled and thereafter resistant to further changes in temperature”), but Hyder is silent as to the inner element explicitly being a sphere.  However, Evans teaches a similar device which includes an outer sphere and an inner sphere for a thermal therapy (see Evans Fig. 3-4, outer sphere 12 and the inner sphere 15, see 0007, 0016, 0018-0019, and 0022 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hyder method’s inner element to be a sphere, as taught by Evans, in order to provide a desired shape for the inner element, a sphere, which would provide even heat transfer to the outer shell and therefore to the user.  The now modified Hyder method is silent as to shell of the outer portion having first and second portions coupled to each other which defines the secondary cavity; however, Lee teaches a similar device which includes an outer sphere shell that has first and second portions selectively attached via a mechanical connection (see Lee Fig. 1 and para. 0022, first and second portions 111 & 112 attached via matching threads).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hyder method/device’s the outer element to be two removably attached parts, as taught by Lee, in order to provide the ability to change/replace/re-heat or cool the inner sphere.  The now modified Hyder method’s inner sphere has a spherical outer surface (as modified in view of Evans) and which remains spherical while changing the thermal state of the inner sphere (inner spheres made to be removal as taught by Lee para. 0022, the inner elements of Hyder, modified to be spheres in view of Evans, are solid per para. 0016 of Hyder and thus their spherical outer surfaces remain spherical upon removal from the secondary cavity), the outer sphere having first and second portions which define first and second hemispherical cavities (outer sphere made to be removable hemispheres in view of Lee, the inner element of Hyder made spherical in view of Evans, the cavities being hemispherical as para. 0016 of Hyde discloses the inner element, now spheres per Evans, filling outer sphere 106 thus two hemispherical shaped cavities to form a spherical cavity in combination), and the volume of the inner sphere substantially filling a volume of a spherical secondary cavity defined by the first and second cavities of the first and second portions (see Hyder para. 0016-0017, “ball 106 may be filled with a gel, liquid, and/or solid that can be heated or chilled and thereafter resistant to further changes in temperature”, thus the filled solid is the inner element and is positionable within the cavity and as it fills the ball 106 it has a volume that substantially fills the volume of the secondary cavity).  The modified Hyder method includes pressing an outer surface of the outer sphere against a surface of a user’s body part and moving the outer sphere relative to the body part (see Hyder para. 0014-0015 for example).  The modified Hyder method includes changing a thermal state of an inner sphere that remains spherical while changing state (Hyder para. 0016 discloses inner element, made to be spherical in view of Evans, is a solid and thus remains spherical), but is silent as to changing the thermal state and after changing the thermal state, then placing the inner sphere into the secondary cavity of the outer sphere; however, Lee teaches a similar method of muscle massage which includes changing a thermal state of an inner element and after changing the thermal state, placing into a secondary cavity of an outer sphere (see Lee para. 0022 which discloses heating the core 12 through a microwave oven for example and that cores can be replaced and heated again).   Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hyder method to separately change the thermal state of the core/inner spherical elements and then placing inside the outer core, as taught by Lee, as this would have been obvious rearrangement of steps and would allow for multiple inner spheres to have their thermal state changed (i.e. heated or cooled) and then replace an old core in order to quickly keep the thermal transfer to the user (via step of replacing the first inner sphere with a second which has already had its thermal state changed).
Regarding claim 13, the modified Hyder method is such that wherein coupling the second portion of the shell of the outer sphere to the first portion of the shell of the outer sphere includes screwing the first and second portions of the outer sphere onto each other (see Lee Fig. 1 and para. 0022, first and second portions 111 & 112 attached via matching threads).
Regarding claim 14, the modified Hyder method is such that wherein coupling the collar of the housing to the handle of the housing includes coupling a ring having first and second ends to the handle of the housing (see Hyder Fig. 2 showing ring of the collar 204, handle 202, Fig. 3 collar 304 and handle 302 coupling 314; first end at the lower end of 204 in Fig. 2, second end being the opposite, see Fig. 3 showing similar collar with the ball extending out of the first end with opposite second end to the collar 304); the first end of the collar defines a circular opening having a diameter that is less than a diameter of the outer sphere such that a portion thereof protrudes from the housing when the outer sphere is located in the primary cavity (see Hyder Fig. 2 and 3 for example); the second end of the collar is configured to be attached to the handle (see Hyder Fig. 3 for example); and the handle supporting the outer sphere and retaining the outer sphere against the circular opening of the first end of the collar (see Fig. 3 and para. 0022 for example, complementary threading structure 314).  
Regarding claim 15, the modified Hyder method is such that wherein placing the inner sphere within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere comprises placing an inner sphere comprising a thermally sensitive material having a high specific heat capacity within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere (see Hyder para. 0016-0017, inner element modified to be an inner sphere in view of Evans).
Regarding claim 16, the modified Hyder method is such that wherein the placing the inner sphere comprising the thermally sensitive material within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere comprises placing an inner sphere containing a supersaturated solution of sodium acetate in water, sodium polyacrylate, a salt hydrate, a diethylene glycol, an ethylene glycol, an ammonium nitrate, a calcium ammonium nitrate, a paraffin, or urea within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere (see Hyder para. 0017, diethylene glycol, inner element modified to be an inner sphere in view of Evans).
Regarding claim 17, the modified Hyder method is such that wherein placing the inner sphere comprising the thermally sensitive material within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere comprises placing an inner sphere containing a gel that can be cooled and can cool the outer sphere within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere (see Hyder para. 0016-0017, inner element modified to be an inner sphere in view of Evans).
Regarding claim 18, the modified Hyder method is such that wherein placing the inner sphere comprising the thermally sensitive material within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere comprises placing an inner sphere containing a gel that can be heated and can heat the outer sphere within the secondary cavity of the first portion of the shell of the outer sphere and within the secondary cavity of the second portion of the shell of the outer sphere (see Hyder para. 0016-0017, inner element modified to be an inner sphere in view of Evans).
Regarding claim 19, Hyder shows a ball roller assembly (see Fig. 1-7) which includes an outer sphere constructed from a thermally conductive material (see Fig. 1, ball 106; Fig. 2 ball 206; Fig. 3 ball 306, etc.; see para. 0029, thermal-conductive material such as metal), an inner element disposable within and substantially filling a volume of a cavity of the outer sphere to facilitate thermal transfer between the inner element, the outer sphere, and a user of the ball roller assembly (see para. 0016-0017, “ball 106 may be filled with a gel, liquid, and/or solid that can be heated or chilled and thereafter resistant to further changes in temperature”, thus the filled gel, liquid, or solid is the inner element and it substantially fills the cavity; ball 106 is “filled” with the inner element and thus the inner element substantially fills a volume of the cavity); and a housing constructed from a thermally non-conductive material, the outer sphere disposed within the housing (see Fig. 1, housing 108, Fig. 2 housing 208, Fig. 3 housing 308).  Hyder discloses an inner element that includes a changeable thermal state which is disposed within the secondary cavity of the outer sphere to enable thermal transfer from the inner element to the outer sphere (see para. 0016-0017, “ball 106 may be filled with a gel, liquid, and/or solid that can be heated or chilled and thereafter resistant to further changes in temperature”, thus the filled gel, liquid, and/or solid being the inner element), but Hyder is silent as to the inner element explicitly being a sphere.  However, Evans teaches a similar device which includes an outer sphere and an inner sphere for a thermal therapy (see Evans Fig. 3-4, outer sphere 12 and the inner sphere 15, see 0007, 0016, 0018-0019, and 0022 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hyder device’s inner element to be a sphere, as taught by Evans, in order to provide a desired shape for the inner element, a sphere, which would provide even heat transfer to the outer shell and therefore to the user.  The modified Hyder device is silent as to the inner sphere being removable from the cavity of the outer sphere; however, Lee teaches a similar device including an embodiment in which the outer sphere shell has first and second portions selectively attached via a mechanical connection (see Lee Fig. 1 and para. 0022, first and second portions 111 & 112 attached via matching threads).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Hyder device’s outer shell to be two removably attached parts, as taught by Lee, in order to provide the ability to change/replace/re-heat or cool the inner sphere.   The now modified Hyder device’s inner sphere is removable (Lee para. 0022) and includes a spherical outer surface (in view of Evans) that remains spherical upon removal from the cavity of the outer sphere (see Hyder para. 0016, the inner sphere being solid and thus remaining in the shape as provided, i.e. spherical outer surface in view of Evans).
Regarding claim 20, the modified Hyder device’s outer sphere is selectively removable from the housing (see Hyder Fig. 2 and Fig. 3 and para. 0022, threading 314 which allows removable), and the inner sphere is selectively removable from the outer sphere (see Lee Fig. 1 and para. 0022, outer sphere being first and second portions 111 & 112 attached via threads, thus providing ability to selectively remove inner sphere of Hyder as modified in view of Evans).

Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive.
Applicant’s argument that Evans teaches each metal ball has an outside diameter substantially smaller than the inside diameter of the plastic ball, that Evans does not consider a spherical shape to be important, and that Evans does not teach or suggest that the metal balls have a shape or size that provides an even heat transfer to the plastic balls and therefore not provided one of ordinary skill in the art with an apparent reason to have substantially filled the ball 106 of Hyder with a metal ball 15 (see pg. 9-10 of the response) is not well-taken.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the 103 combination of Hyder in view of Lee and Evans, Hyder already teaches an inner, solid element which substantially fills the cavity of the outer sphere (see Hyder para. 0016, “the ball 106 is filled with a substance … the ball 106 may be filled with a gel, liquid, and/or solid” emphasis added.  Thus Hyder already teaches substantially filling the cavity of the outer sphere with a solid element, but was silent as to the particular shape of the inner element.  Evans was relied upon for the well known teaching of providing such a nested spherical bodies (i.e. the inner sphere element 15 located inside outer sphere 12).  Thus the modification of Hyder in view of Evans was not to provide a metal ball (of Evans) to substantially fill the ball 106 of Hyder.  Rather, the inner, solid element of Hyder (already present, see para. 0016) was modified in view of Evans to be a sphere.  One of ordinary skill in the at would have recognized that providing the inner element of Hyder as a sphere would provide an even heat transfer from the inner sphere to the outer sphere and thus onto the user.
Applicant’s argument that there would not have been a reason for one of ordinary skill in the art to incorporate teachings from Evans into that of Hyder or Lee because the hot/cold pack of Evans is not analogous to the massage balls of Hyder and Lee (see pg. 10 of the response) is not well-taken.  In response to applicant's argument that Evans is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Evans is in the field of Applicant’s endeavor (thermal therapy) and would also be reasonably pertinent to the particular problem with which Applicant is concerned, i.e. providing thermal transfer and thus thermal therapy to a user.  Applicant’s argument that Hyder is used as a rubbing or rolling tool and Lee a massage tool for massages for relaxation or special treatment such as aroma therapy or herbal therapy (Hyder and Lee are massage devices for manipulating, rubbing, kneading, tapping, or otherwise massaging a user’s body) while Evans does not teach a massage device but rather an ice-pack/heat-pack that is placed over the user’s body part over a period of time without any manipulating, rubbing, kneading, tapping or otherwise massaging the user’s body (see pg. 10-11 of the response) is not well-taken.  Applicant has pointed out various uses of the Hyder and Lee references (Hyder providing rubbing/rolling on the user’s body; Lee providing aromatherapy or herbal treatment); however, Hyder and Lee both disclose thermal therapy (see Hyder para. 0016 and 0039-0040; Lee para. 0020).  Thus all three of the Hyder, Lee, and Evans references are analogous to one another, and thus the instant invention as they all are directed towards devices which provide thermal therapy to a user.
Applicant’s argument that Hyder only teaches placing a substance within the ball 106 and does not teach that the substance may be removed from the ball and if so that its outer surface would retain its spherical shape (see pg. 12-13 of the response) is not well-taken.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Hyder teaches an inner element which is a solid and was modified in view of Lee to provide the ability to remove the inner element and modified in view of Evans to provide the inner, solid element in the form of a sphere.  Thus the inner, solid sphere of Hyder, when removed, would retain its spherical outer surface.  The inner solid element of Hyder already substantially filling the volume of the outer sphere (see Hyder para. 0016 for example), modified to be a sphere in view of Evans, and to be removable in view of Lee yields a modified Hyder device which includes an outer sphere which has a cavity which is substantially filled by an inner, solid sphere which when removed retains its spherical outer surface shape due to its state of matter, i.e. a solid.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785